Citation Nr: 1327173	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right patellofemoral pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for left patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for degenerative thoracolumbar spine disease.

4.  Entitlement to a rating in excess of 10 percent for left hip strain.

5.  Entitlement to a rating in excess of 10 percent for right hip strain.

6.  Entitlement to a rating in excess of 10 percent for bilateral restless leg syndrome.

7.  Entitlement to a compensable rating for degenerative cervical spine disease.

8.  Entitlement to a compensable rating for post concussive syndrome, to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to July 1982 and from June 2006 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board notes that Virtual VA electronic records include VA correspondence dated in December 2012 showing the Veteran submitted a notice of disagreement from a rating decision as to the issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities.  These documents are not included in the available claims file or Virtual VA record.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As service-connection is established for disabilities not included in the issues on appeal, the Board finds that the TDIU issue is appropriately addressed as a separate matter for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The Court has held that Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

In this case, at his hearing in June 2011 the Veteran reported that all of the service-connected disabilities on appeal had increased in severity since his VA examinations.  He also reported that he had been awarded SSA disability benefits and requested that his SSA records and additional VA treatment records be obtained in support of his claims.  The Board notes that additional service treatment records were added to his claims file in June 2012.  For these reasons, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts must be taken to obtain copies of any relevant Social Security Administration  disability determination records.  As many requests as are necessary to obtain any relevant records must be made, unless it is determined that further efforts would be futile.

3.  Schedule the Veteran for an appropriate VA examination for opinion as to the nature and severity of his service-connected right and left patellofemoral pain syndrome, right and left hip strain, degenerative thoracolumbar spine disease, degenerative cervical spine disease, and bilateral restless leg syndrome.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  All orthopedic and neurologic symptoms associated with the service-connected back disability and any physician-ordered periods of bed rest should be identified.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA traumatic brain injuries examination for an opinion as to the nature and severity of his service-connected post concussive syndrome, to include headaches.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  The examiner should identify all manifest symptoms and address any manifestations of a comorbid mental or neurologic or other physical disorder that can be clearly separately.

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles. All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

